[Cite as State v. Crawford, 2020-Ohio-2939.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 108431
                 v.                                  :

JEREMY CRAWFORD,                                    :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: May 14, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-634633-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kristin M. Karkutt and Brian Lynch,
                 Assistant Prosecuting Attorneys, for appellee.

                 Brian R. McGraw, for appellant.


RAYMOND C. HEADEN, J.:

                   Defendant-appellant Jeremy Crawford (“Crawford”) appeals from his

conviction and sentence for discharge of a firearm on or near prohibited premises,
involuntary manslaughter, and having a weapon while under disability. For the

reasons that follow, we affirm.

Procedural and Substantive History

              On November 27, 2018, the Cuyahoga County Grand Jury indicted

Crawford on one count of murder in violation of R.C. 2903.02(B), one count of

discharge of a firearm on or near prohibited premises in violation of

R.C. 2923.162(A)(3), one count of involuntary manslaughter in violation of

R.C. 2903.04(A), and one count of having weapons while under disability in

violation of R.C. 2923.13(A)(3). With the exception of having weapons while under

disability, each count carried one- and three-year firearm specifications. The

indictment was the result of an incident that took place in the early morning hours

of August 19, 2018.

              A jury trial began on March 7, 2019. At trial, the state called Larissa

Yanetta (“Larissa”), who testified that in the afternoon on August 18, 2018, she was

doing her niece Cassandra Yanetta’s (“Cassandra”) hair, and drinking at her house.

Around 1 a.m. on August 19, Larissa and Cassandra left the house and went to

several bars — Henry’s, Victory Lap, Bar CLE, and then back to Henry’s. When they

went to Henry’s the second time, they saw their cousin Gary Dickens (“Dickens”),

the victim in this case. When the bar closed around 2:45 a.m., Dickens, Cassandra,

and Larissa wanted to go somewhere to continue drinking. Cassandra called

Crawford, her ex-boyfriend. In the meantime, the trio decided to go to Cassandra

and Larissa’s cousin Chris Campbell’s (“Campbell”) house, which was located at
3436 Storer Avenue in Cleveland. Larissa testified that Campbell and his girlfriend

Tiffany Fredericy (“Fredericy”) were already at Campbell’s house.

              A short time later, Crawford showed up at Campbell’s house with a

friend, an unidentified black man. Larissa testified that she said something to

Crawford that caused him to tell her he was going to slap her. In response to this,

Dickens and Campbell both got involved, and this in turn lead to Crawford’s friend

getting involved in the disagreement. Dickens and Larissa left the house and went

outside.

              According to Larissa, Crawford followed them outside, pulled out a

gun, and started shooting it in the air. Larissa testified that as she and Dickens got

into the car, she heard four thumps. Dickens slumped over the gear shift in the car

and Larissa pushed him off, thinking that he was joking. Moments later, Dickens

realized that he had been shot, and Larissa drove directly to MetroHealth Medical

Center (“MetroHealth”). Larissa testified that she did not see anyone other than

Crawford brandish a gun that night.

              The state also called Cassandra as a witness. Cassandra testified that

she dated Crawford for several months in 2018. She also testified that she had been

drinking all day and into the evening on August 18 and 19 and was “over her limit”

of alcohol consumption. Cassandra did not specifically remember telling Crawford

that she was going to Campbell’s house with Larissa and Dickens, but she testified

that it was a possibility and she had been communicating with him throughout the

night. Cassandra testified that when they got to Campbell’s house, there was
another man and woman at the house that Cassandra did not know, in addition to

Campbell and Fredericy. According to Cassandra, Larissa and Crawford did not like

each other, so when Larissa made a comment to Crawford when he showed up at

Campbell’s house, Cassandra tried to separate them and pull Crawford outside.

Cassandra testified that as the argument continued, everyone in the house came

outside. At one point, Cassandra recalls hearing Dickens tell Crawford that he was

going to “beat” him “like he did before,” and that this comment escalated the

situation further.

               Cassandra testified that she saw Crawford fire a gun into the air when

he was standing in the middle of the street, and she heard one shot. She further

testified that she was in shock after hearing the first gunshot, and as she was trying

to deescalate the situation, she was holding Larissa when she heard Dickens say that

he got shot. According to Cassandra, she saw Crawford’s friend standing near

Crawford’s car and did not see that he had a gun. Larissa and Dickens sped off before

Cassandra could get into the backseat of the car. Cassandra testified that Crawford

and his friend also drove away immediately. Cassandra also testified that she heard

two gunshots that seemed to have come from Crawford’s car as it was speeding away.

She tried to call Crawford several times but could not reach him. Cassandra did not

call 911, and she was unsure if anyone else at the house might have called 911 to

report that Dickens had been shot.

               The police eventually arrived at Campbell’s house.           Cassandra

testified that when she was initially interviewed by police after the incident, she lied
and told them she had been asleep because she was nervous. During a subsequent

meeting with detectives, she relayed to them what she witnessed as captured in

aforementioned testimony.

              The state called Detective Walter Emerick (“Detective Emerick”) as a

witness. Detective Emerick testified that he responded to the scene shortly after

6 a.m. on August 19. He described the process he used to collect physical evidence

— a shell casing — from the scene and take photographs of the street and interior

and exterior of the house.

              The state also called Campbell and Fredericy as witnesses. Campbell

explained that Larissa and Cassandra are his paternal cousins, and that Dickens was

his uncle’s sister’s son who he was not related to but grew up with, and that Crawford

is his maternal cousin. Campbell testified that his cousin Nancy and his friend and

then-roommate Thomas Banig (“Banig”) were both at his house on August 18.

Campbell testified that he, Fredericy, Nancy, and Banig were drinking, had done

cocaine and ecstasy, and were listening to music at his house when Dickens,

Cassandra, and Larissa arrived.

              A short time later, they heard a knock at the front door because

Crawford and his friend had arrived. According to Campbell, as soon as Crawford

came inside the house, he started arguing with Larissa. Campbell testified that when

Crawford and Larissa had been arguing for a few minutes, Crawford’s friend lifted

up his shirt to show everyone that he had a gun. In response, Campbell told
Crawford that he and his friend needed to leave, and everyone began to leave the

house and go outside.

                 Campbell testified that the argument continued outside, and he tried

to calm everyone down. According to Campbell, he went inside at one point and

heard gunshots, so he decided to call Crawford’s brother to see if he could calm down

Crawford. He brought the phone to Crawford, and Crawford put his gun away but

would not take the phone and talk to his brother. Campbell testified that he did not

see who fired the gunshots he heard. Campbell went inside, and a short time later

the police arrived and asked him what happened. The police ultimately arrested

Campbell.

                 Fredericy testified that she observed Crawford fire his gun several

times, and subsequently observed the unidentified man shoot Dickens. According

to Fredericy, Crawford was standing near his car, and the unidentified man fled the

scene on foot.

                 Cleveland Police Officer Ryan Sowders (“Officer Sowders”) testified

that he responded to a call of shots fired in the area around Campbell’s house.

Officer Sowders toured the area for approximately ten minutes but was unable to

locate the source of the call. Officer Sowders testified that several minutes later, he

received a call from MetroHealth police that someone at the front of the hospital had

been shot. Officer Sowders and his partner responded to MetroHealth, where

MetroHealth police had detained Larissa. Officer Sowders spoke to Larissa, learned

where the shooting had taken place, and relayed that information to dispatch.
               Cleveland Police Officer Ryan Miranda (“Officer Miranda”) testified

that he responded to Campbell’s house to investigate. Officer Miranda testified that

the lights were off at Campbell’s house and it took several knocks before someone

came to the door.      Officer Miranda ultimately communicated with Campbell,

Fredericy, Banig, Nancy, and Cassandra, and attempted to make sure there were no

weapons inside the home and search the area surrounding the house for evidence

that a shooting had taken place.

               Dr. David Dolinak (“Dr. Dolinak”), a deputy medical examiner,

testified that he performed an autopsy on Dickens. Dr. Dolinak testified that

Dickens suffered two gunshot wounds in the right hip area. According to Dr.

Dolinak, one of the bullets traveled right to left through Dickens’s pelvis and lower

abdomen, and the second traveled a similar path across his body but several inches

lower. Dickens also had a small laceration on his forehead. As a result of his injuries,

Dickens had an emergency surgery, but he suffered significant blood loss. Dr.

Dolinak testified that Dickens ultimately died as a result of his gunshot wounds and

that his manner of death was homicide.

               Homicide Detective Raymond Diaz (“Detective Diaz”) testified that

he responded to Campbell’s house on the morning of August 19, 2018. Detective

Diaz collected six spent 9 mm handgun shell casings that were found in the street

outside Campbell’s house. He testified that Campbell was not cooperative, but he

spoke with Cassandra, who consented to a search of her cell phone.
               Homicide Detective Kathleen Carlin (“Detective Carlin”) testified that

she responded to MetroHealth on August 19, 2018. Detective Carlin interviewed

Larissa and subsequently obtained buccal swabs from Larissa for comparison, and

elimination to any DNA evidence that might have been collected at the scene.

Detective Carlin also reviewed other evidence in this case and eventually identified

Crawford as a suspect. An arrest warrant for Crawford was issued.

               Detective Carlin identified a second suspect, the unidentified man

who arrived at Campbell’s house with Crawford. According to Detective Carlin, she

learned of a nickname for this man that ultimately led to Anthony Barnes (“Barnes”).

               Edward Lattyak (“Lattyak”), the firearms-section supervisor at the

Cuyahoga County Medical Examiner’s Office, testified as a ballistics expert. Lattyak

testified that he performed both a visual physical examination and a microscopic

examination of the shell casings and determined that they came from two separate

firearms. Four of the six casings were discharged from one firearm, and the other

two were discharged from a second gun. Daniel Mabel (“Mabel”), a trace-evidence

forensic scientist, testified that as a result of the trace evidence he examined in this

case, Dickens was likely shot from a distance of approximately four feet.

               The state also called Angela Manns (“Manns”), the girlfriend of

Crawford’s half-brother. Manns testified that on one occasion, several days after the

shooting, Crawford told her that he shot Dickens at a party after the two men had

gotten into an argument. Manns also testified that the next day, Crawford told her
that he had only shot in the air and the unidentified man with him at the party had

actually shot Dickens.

               Following the state’s case, Crawford made a Crim.R. 29 motion. The

court denied this motion. Crawford then testified on his own behalf. Crawford

identified the man he was with at the time of the shooting as “Prince” and testified

that they had known each other for approximately two months before the shooting.

According to Crawford, he called Prince on the night of August 18, 2018, because he

needed help picking up snowblowers and loading them into his car. Later that night,

Crawford and Prince went to meet Cassandra at Campbell’s house. Similar to the

description in other witnesses’ testimony, as soon as they arrived at Campbell’s

house, Crawford and Larissa got into an argument. Crawford testified that as the

argument escalated, everyone but Nancy and Banig went outside.             Crawford

described grabbing his gun from his car and firing two shots in the air in an attempt

to diffuse the situation. According to Crawford, he was ready to leave and standing

near his car when Prince went up to Dickens and shot him. Crawford testified that

Prince fled on foot and fired two shots back towards the scene. Crawford then fled

the scene in his car.

               Crawford renewed his Crim.R. 29 motion, and the court again denied

the motion.

               The jury returned a verdict of not guilty on the charge of murder, and

guilty on the charges of discharge of a firearm on or near prohibited premises,

involuntary manslaughter, and having weapons while under disability.
              On April 1, 2018, the court held a sentencing hearing. The court heard

from the prosecutor, the victim’s fiancée, the victim’s brother, the victim’s mother,

defense counsel, Crawford’s father and brother, and Crawford. The court stated that

it had reviewed the presentence investigation report and considered the remarks

made at sentencing.       The court also stated that Crawford minimized his

participation in the incident and failed to cooperate with authorities in locating the

unidentified man Crawford brought to Campbell’s house. The court proceeded to

sentence Crawford to 180 days on discharge of a firearm on or near prohibited

premises; seven years on involuntary manslaughter, and three years on the

corresponding firearm specification, to be served consecutively; and three years on

having while weapons under disability, for an aggregate sentence of ten years.

              Following a brief recess, prior to the journalization of the sentence,

the court reconvened and proceeded to resentence Crawford to 180 days on

discharge of a firearm on or near prohibited premises; ten years on involuntary

manslaughter and three years on the corresponding firearm specification, to be

served consecutively; and three years on having weapons while under disability, for

an aggregate sentence of 13 years. The court stated on the record that because of

Crawford’s unwillingness and inability to provide information as to the identity of

the man he claimed was the shooter, together with his claims of remorse, it was

increasing his sentence for involuntary manslaughter from seven to ten years.

              Crawford appeals, presenting two assignments of error for our

review.
Law and Analysis

              In his first assignment of error, Crawford argues that the crime of

having a weapon while under disability cannot, as a matter of law, be the underlying

proximate cause of a death. Therefore, according to Crawford, his involuntary

manslaughter conviction was not supported by sufficient evidence.

              R.C. 2903.04 provides that a person commits involuntary

manslaughter by “[causing] the death of another or the unlawful termination of

another’s pregnancy as a proximate result of the offender’s committing or

attempting to commit a felony.” In this case, the predicate felony offense for

involuntary manslaughter was having weapons while under disability. Pursuant to

R.C. 2923.13(A)(3), a person commits this offense when they “knowingly acquire,

have, carry, or use any firearm or dangerous ordnance,” and they were under

indictment for or have been convicted of a felony-drug offense.

              Crawford argues that because having weapons while under disability

is generally a crime of possessing, and not shooting, a firearm, and the mere

possession of a firearm does not cause injury, this offense cannot have been the

proximate cause of Dickens’s death.        Therefore, according to Crawford, his

conviction for involuntary manslaughter was supported by insufficient evidence.

              The test for sufficiency requires a determination of whether the

prosecution met its burden of production at trial. State v. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 12. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime proven beyond a

reasonable doubt. State v. Thompkins, 78 Ohio St.3d 386, 678 N.E.2d 541 (1997).

               The term “proximate result” used in R.C. 2903.04 mandates that a

person will be criminally responsible for causing the death of another only where

the consequences of his conduct are direct, normal, and reasonably inevitable when

viewed in the light of ordinary experience. State v. Sabatine, 64 Ohio App.3d 556,

560, 582 N.E.2d 34 (8th Dist.1989), citing State v. Losey, 23 Ohio App.3d 93, 95,

491 N.E.2d 379 (10th Dist.1985), and State v. Chambers, 53 Ohio App.2d 266, 272,

373 N.E.2d 393 (9th Dist.1977). In Sabatine, this court upheld an involuntary

manslaughter conviction where the proximate result of the victim’s death was illegal

possession of a firearm in a liquor premise, in violation of R.C. 2923.121.

R.C. 2923.121 makes it a crime to possess a firearm in a liquor permit establishment.

               In Sabatine, the defendant not only brought a loaded firearm into a

bar, she pointed and discharged the weapon from inside the restroom. The bullet

went through the restroom door and into a crowded bar area, where it struck the

victim in the forehead. This court held that R.C. 2923.121 was clearly designed to

prevent shootings in liquor establishments, and therefore, the defendant’s reckless

handling of her firearm was within the purview of that statute and was the proximate

result of the victim’s death.

               Similarly, in State v. Brisco, a jury found Brisco guilty of involuntary

manslaughter by finding that his possessing a weapon while under disability was the

proximate cause of the victim’s death. State v. Brisco, 10th Dist. Franklin No. 16AP-
759, 2017-Ohio-8089, ¶ 24. The court in that case found that “but for [Brisco]

having a gun, the death would not have occurred,” and furthermore that Brisco’s

“having a gun and the gun being present when he and [the victim] were disagreeing

was a cause of her death.” Id. at ¶ 25.

               Crawford attempts to distinguish his case from Sabatine and Brisco

by correctly pointing out that in both of those cases, there was no dispute that the

defendant fired a gunshot that killed the victim. According to Crawford, use of a

having weapons while under disability charge as the proximate cause of involuntary

manslaughter requires an additional finding that Crawford fired the gun, and there

is no such finding reflected in this verdict. We disagree.

               Crawford cites no legal authority for his assertion that an additional

finding that Crawford fired the gun was required to support his conviction. In fact,

the holdings in both Sabatine and Brisco are at odds with this assertion. In

Sabatine, 64 Ohio App.3d 556, 582 N.E.2d 34, the predicate offense involved

exclusively the possession of a firearm. Similarly, in Brisco, the court found that

Brisco’s possession of a gun, on its own, was a cause of the victim’s death. Further,

although there was not an explicit finding in the verdict that Crawford fired his gun,

there is ample evidence in the record — including Crawford’s own testimony — that

he fired his gun.

               Similarly, Crawford argues that there is no evidence showing which

of the four elements — acquire, have, carry, or use — the jury was relying on in

reaching a guilty verdict for having weapons while under disability. According to
Crawford, only the “use” element would be sufficient for having weapons while

under disability to be the proximate cause of death. We agree with Crawford that it

is not clear from the verdict which of the four elements the jury relied upon in the

conviction of Crawford. We disagree that this somehow leads to a conclusion that

his involuntary manslaughter conviction was supported by insufficient evidence.

                Crim.R. 31(A) provides that a criminal defendant is entitled to a

unanimous verdict. This rule applies in alternative means cases, or cases in which a

single offense may be committed in more than one way. State v. McKinney, 8th

Dist. Cuyahoga No. 106377, 2019-Ohio-1118, ¶ 33. Unanimity is not required as to

the means by which the crime was committed so long as substantial evidence

supports each alternative means. Id., citing State v. Gardner, 118 Ohio St.3d 420,

2008-Ohio-2787, 889 N.E.2d 995, ¶ 49.

                Here, there is substantial evidence supporting each alternate element

of having weapons while under disability. R.C. 2923.13(A)(3) makes it a crime for

an individual to knowingly acquire, have, carry, or use any firearm or dangerous

ordnance if the individual is under indictment for or has been convicted of a felony

drug offense.    Here, there is undoubtedly substantial evidence that Crawford

acquired, had, and carried a firearm, and he does not appear to dispute this. There

is also substantial evidence that Crawford used the firearm. Multiple eyewitnesses

testified that Crawford brought a weapon to Campbell’s house, brandished the gun,

and fired the gun. Crawford himself testified that he fired his gun, although he

denies firing his gun at Dickens.
               Although Crawford argues that a conviction that may have been based

on his acquiring, having, or carrying a firearm could not have been a proximate

cause for purposes of his involuntary manslaughter conviction, he again provides no

authority for this argument. Crawford repeatedly points to the uncertainty in the

facts of this case, especially as compared to cases such as Sabatine, 64 Ohio App.3d

556, 582 N.E.2d 34, and Brisco, 10th Dist. Franklin No. 16AP-759, 2017-Ohio-8089.

We acknowledge that the testimony and other evidence in this case do not make it

definitively clear who shot and killed Dickens, as evidenced by the not guilty verdict

on the murder charge. There was, however, evidence in the record that Crawford

acquired, had, carried, and used a firearm. Further, there was evidence in the record

that he instigated a disagreement, threatened physical violence, escalated this

disagreement, brandished a firearm, and shot a firearm. Viewing this evidence in

the light most favorable to the state, we find that there was sufficient evidence that

Dickens’s death was the proximate result of Crawford having a weapon while under

disability. Therefore, Crawford’s first assignment of error is overruled.

               In his second assignment of error, Crawford argues that the court

abused its discretion and abused the sentencing process by returning him to the

courtroom and increasing his sentence without legal basis. We disagree.

               As an initial matter, we do not review felony sentences for abuse of

discretion. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 7; R.C. 2953.08(G)(2). When reviewing felony sentences, an appellate court may

increase, reduce, modify, or vacate a sentence only if it clearly and convincingly finds
that either the record does not support the trial court’s statutory findings or that the

sentence was contrary to law. Id. at ¶ 9; R.C. 2953.08(G)(2). A sentence is contrary

to law if the court fails to consider the purposes and principles of felony sentencing

set forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.

               Crawford acknowledges that because his sentence had not been

journalized, there is no legal problem with the timing of the court’s decision to hold

a brief recess and then reconvene to impose a reconsidered sentence. Until a

sentence has been journalized, the sentencing court may modify an orally

pronounced sentence. State v. Wright, 8th Dist. Cuyahoga No. 107213, 2019-Ohio-

1361, ¶ 16. Rather, Crawford argues that the court was not provided any new

information, and the record does not reflect the court’s reasons for increasing his

sentence.

               Our review of the record reveals that not only did the court comply

with R.C. 2929.11 and 2929.12, it also made clear its reasons for increasing the

sentence.   R.C. 2929.11(A) establishes that the overriding purposes of felony

sentencing are to protect the public from future crime by the offender, to punish the

offender, and to promote the effective rehabilitation of the offender using the

minimum sanctions that the court determines will accomplish those purposes.

While sentencing courts have discretion to determine how best to comply with these

purposes, R.C. 2929.12 provides a list of factors that courts must consider in felony

sentencing. Courts must carefully consider these purposes and factors, but “it is not

necessary for the trial court to articulate its consideration of each individual factor
as long as it is evident from the record that the principles of sentencing were

considered.” State v. Gonzalez, 8th Dist. Cuyahoga No. 102579, 2015-Ohio-4765,

¶ 6, citing State v. Roberts, 8th Dist. Cuyahoga No. 89236, 2008-Ohio-1942, ¶ 10.

               Here, the court stated that it considered all required factors of the law

and found that prison was consistent with the purpose of R.C. 2929.11. Further, the

court stated on the record that it considered Crawford’s lack of remorse, failure to

cooperate with police, and consistent minimizing of his own responsibility.

Crawford’s sentence was not contrary to law, and the court was within its discretion

in imposing a sentence following a brief recess. Crawford’s second assignment of

error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

convictions having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



RAYMOND C. HEADEN, JUDGE

SEAN C. GALLAGHER, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR